DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 09/06/2019, in which claims 1-20 are currently pending. The application is a continuation of PCT/EP2018/053663 , filed 02/14/2018 and claims foreign priority to 17160250.1 , filed 03/10/2017.
Information Disclosure Statement
2- The information disclosure statement (IDS) submitted on 09/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 09/06/2019. These drawings are acceptable.

Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Evaluation apparatus in claim 1, 
Control apparatus in claims 6, 9, 
means in claim 10.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 
7- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8- Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
As to claim 1, which reads “… by measuring an attenuation of the light introduced…wherein the assembly has an optical beam path with a thermal light source …the can be filled or is filled with the gas mixture…”, the underlined clauses appear to present antecedence issues as the claim has not defined “an introduced light” whereas it has already introduced “a thermal light source” prior to the limitations here above. Moreover, the bold clause is unclear because the Examiner is not sure whether to consider the measuring cell filled or not filled to be used within the scope of the claimed invention.
Claims 11 and 15, which appear to have been rewritten from an independent format to a dependent format do present similar antecedence issues as it is not clear whether “a thermal light source” , “a measuring cell”, “a gas mixture”, “a gas”, “an attenuation”, “an encapsulated micro-incandescent lamp…”, “a sensor…” etc., are additional to the ones in claim 1 or whether they are the same.
For examination purposes both options will be considered.
	Claims 2-20 are similarly rejected by virtue of their dependence on claims 1, 11 and 15.

	In addition and as to claim 10, it is not clear whether the “means” is to be considered as “a pump and/or one or more switchable valves” or whether it is in addition to these components.


9. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.--Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
9. Claims 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 19-20 are directed towards the light being an IR light and that the light source is a thermal light source, which both have already been introduced in claim 1. These two claims therefore are not further limiting claim 1, since the language basically repeats clauses already claimed in the independent claim.
Claim Rejections - 35 USC § 103

10- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11- Claims 1-15 and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wook et al. (KR 20160063704, cited by Applicants and of which an English Espacenet translation is used herein), hereinafter Wook, in view of Camargo et al. (PGPUB No. 2016/0231244), hereinafter Camargo.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

As to claims 1, 5, 7, 11 and 19-20, Wook teaches an assembly for measuring a gas concentration by means of absorption spectroscopy and its method of use (Figs. 1-10 and Abstract), in which (claim 19) IR light is guided from a thermal light source (100) through a measuring a gas mixture to be analyzed (Fig. 1 and p. 1 for ex.; gas mixture between light source and detector 200), and the gas concentration of a gas to be measured that is contained in the gas mixture is determined by measuring an attenuation of the light introduced into the measuring cell caused by absorption by the gas to be measured (pp. 1-3 and 5-6 for ex.; gases concentrations are measured based on the light spectral absorbance), wherein the assembly has an optical beam path and a measuring path for the light generated by the thermal light source (the path between the light source and sensor 200) with a thermal light source that generates IR light (p.2; source 100 with high temperature coil filament), one or more sensors as well as one or more bandpass filters that are upstream from the one or more sensors (sensors 220 of module 200 with corresponding upstream filters 210), wherein the assembly furthermore comprises an evaluation apparatus (p. 4 for ex.; processor inside 300) that is designed to determine the gas concentration to be measured from the attenuation of the IR light in the measuring cell (since no detail about the determination of the concentration, this limitation is considered as an intended use based on the suggested light absorption/attenuation), wherein at least one bandpass filter is designed to transmit within a (Claim 20) the thermal light source is designed as an encapsulated micro- incandescent lamp with a light-generating coil (pp. 2-3 and 4 for ex.); (claim 7) wherein the IR light is guided bundled through the measuring volume and distributed to two or more sensors after passing through the measuring gases (Fig. 1).

Wook does not teach using the gas mixture in a cell, the measuring cell that can be filled or is filled with the gas mixture; (Claims 5, 11) wherein in particular a sensor or several sensors are designed as infrared-sensitive photodiodes with a sensitive surface that is less than 1 mm2, or less than 0.15 mm2; (Claim 7) the light is guided by means of a spectrally neutral optical plane-parallel or curved transmission or reflection lattice, wherein the transmission lattice or reflection lattice has in particular a lattice constant that is less by a factor of 30 or more, or by a factor of 50 and more than a diameter of a light spot on the transmission and reflection lattice.
  However, and in a similar field of endeavor, Camarago teaches a CO2 gas sensor (Abstract and Figs. 1-29) presenting a gas cell (910 and equivalents) to contain the gas mixture and avoid interference with CO2 gas from ambient air. Moreover, Camarago teaches wherein in particular a sensor or several sensors are designed as infrared-sensitive photodiodes with a sensitive surface that is less than 1 mm2, or less than 0.15 mm2 (¶ 268 for ex.). As to claim 7, 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the assembly and method of use of Wook according to Camargo’s suggestions so that the gas mixture is in a measuring cell, wherein the measuring cell that can be filled or is filled with the gas mixture; wherein in particular a sensor or several sensors are designed as infrared-sensitive photodiodes with a sensitive surface that is less than 1 mm2, or less than 0.15 mm2; the light is guided by means of a spectrally neutral optical plane-parallel or curved transmission or reflection lattice, wherein the transmission lattice or reflection lattice has in particular a lattice constant that is less by a factor of 30 or more, or by a factor of 50 and more than a diameter of a light spot on the transmission and reflection lattice, with the advantage of optimizing the carbo dioxide measurements by avoiding interference with CO2 gas from ambient air with a highly integrated sensor.

As to claims 2-4, 12, the combination of Wook and Camargo teaches the assembly according to claim 1.
The combination does not teach particularly and explicitly wherein the encapsulation of the micro-incandescent lamp has a diameter of less than 2 mm, less than 1.5 mm, or less than 1 mm; (claim 3) wherein a greatest linear distance between two points of the coil is less than 1 mm, or less than 0.5 mm; (Claim 4) wherein an envelope of the coil in a direction of projection in which 2, or less than 0.02 mm2; (claim 12) wherein the micro-incandescent lamp is modulated with a measurement repetition frequency f Mess that is greater than 10 Hz or greater than 25 Hz, wherein a temperature of the coil is greater than 400°C during measurement, and has a temperature modulation rise of at least 300°C, or at least 500°C, or exceeds 1000°C at a maximum. 
However, one with ordinary skill in the art would find it obvious to select and adjust the dimensions of the light source and/or sensor to adapt them inside a highly integrated sensing module such as taught by the combination of Wook and Camargo, and to adjust the optimum operation frequency and the temperature of the coil according to the needs of measuremnts, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also MPEP 2143 Sect. I. B-D.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the assembly and method of use of Wook according to Camargo’s and general integration suggestions so that the encapsulation of the micro-incandescent lamp has a diameter of less than 2 mm, less than 1.5 mm, or less than 1 mm; wherein a greatest linear distance between two points of the coil is less than 1 mm, or less than 0.5 mm; wherein an envelope of the coil in a direction of projection in which the envelope assumes a maximum envelope projection surface has a maximum envelope projection surface of less than 0.1 mm2, or less than 0.02 mm2; wherein the micro-incandescent lamp is modulated with a measurement repetition frequency f Mess that is greater than 10 Hz or greater than 25 Hz, wherein a temperature of the coil is greater than 400°C during measurement, and has a 
As to claims 6, 9, 13, the combination of Wook and Camargo teaches the assembly according to claim 1.
Moreover, Wook teaches wherein a control apparatus is included that is designed for power-controlled driving and/or modulation of the micro-incandescent lamp, wherein the control apparatus is designed to form a product from current measured at the micro-incandescent lamp and measured voltage in order to determine an actual value of the emitted power, and/or is signal-linked to a photodiode arranged in the micro-incandescent lamp that receives a part of the light generated by the micro-incandescent lamp and (Claim 9) wherein the control apparatus is designed and configured to modulate the micro-incandescent lamp between an operating point with a lower output and an operating point with a higher output in which the respective emission spectrum has different component ratios in the measuring wavelength range and in the reference wavelength range; (claim 13) wherein the micro-incandescent lamp is operated with power control (Fig. 4 and pp. 3-4, control of the light source powering is disclosed, i.e. higher and lower powers are adjusted, and although it is not explicitly taught that the electric power is the product of current and voltage, it is understood that one with ordinary skill in the art would construe the control of either the current or voltage of the light source as a way to control the power of the source). Moreover, Wook teaches (claim 9) wherein the at least one bandpass filter is designed as a double bandpass filter that lets IR light pass through both in the measuring wavelength range as well as in the reference wavelength range, wherein the double bandpass 

As to claim 8, the combination of Wook and Camargo teaches the assembly according to claim 1.
Wook does not teach explicitly wherein the measuring cell is designed as tubes that are diffuse or have a high-gloss reflection inside, on one end of which the micro-incandescent lamp is arranged, and on the other end of which the sensor or sensors with the upstream bandpass filters are arranged.  
However, Camargo teaches several embodiments with tube like gas cells with highly reflective surface to guide the light from the light source to the gas then to the sensors (Figs. 1-6 for ex.).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the assembly and method of use of Wook according to Camargo’s suggestions so that the measuring cell is designed as tubes that are diffuse or have a high-gloss reflection inside, on one end of which the micro-incandescent lamp is arranged, and on the other end of which the sensor or sensors with the upstream bandpass filters are arranged, with the advantage of optimizing the carbo dioxide measurements by avoiding interference with CO2 gas from ambient air with a highly integrated sensor.

As to claims 10, 14, the combination of Wook and Camargo teaches the assembly according to claim 1.
 (claim 14) wherein over the course of measuring, the gas mixture pressure in the measuring cell is increased and/or lowered sequentially over intervals in time and the absorption is measured depending on the pressure, wherein to change the pressure, in particular, an outflow of the gas mixture is interrupted, and/or an inflow or an outflow of the gas mixture is supported and increased by a pump. However, Camargo clearly teaches the gases are introduced into the gas cell, which would necessitates a means to pressurize the gas into the cell (¶ 190 for ex.). 
   Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the assembly and method of use of Wook according to Camargo’s suggestions s to comprise means that are configured for temporarily increasing the pressure and/or reducing the pressure of the gas mixture in the measuring cell, in a pump, and/or one or more switchable valves; wherein over the course of measuring, the gas mixture pressure in the measuring cell is increased and/or lowered sequentially over intervals in time and the absorption is measured depending on the pressure, wherein to change the pressure, in particular, an outflow of the gas mixture is interrupted, and/or an inflow or an outflow of the gas mixture is supported and increased by a pump, with the advantage of optimizing the carbo dioxide measurements by avoiding interference with CO2 gas from ambient air with a highly integrated sensor.
As to claims 15, the combination of Wook and Camargo teaches the assembly according to claim 1 and method of claim 11 used in an assembly in which light is conducted from a light 
Wook does not teach explicitly the method characterized in that over the course of measuring, the gas mixture pressure in the measuring cell is increased and/or lowered sequentially over intervals in time, or fluctuations in the gas mixture pressure are measured, and the absorption is measured depending on the pressure, wherein a pressure-dependent measuring series is analyzed with respect to components that are linearly and nonlinearly dependent on the pressure, and in particular the component that is nonlinearly dependent on the pressure is used to measure the gas concentration of the gas to be measured, or to correct and/or calibrate a measurement of the gas concentration of the gas to be measured.  
However, Camargo clearly teaches the gases are introduced into the gas cell, which would necessitates a means to pressurize the gas into the cell (¶ 190 for ex.). Adapting the pressing process to the measurements appear to be a mere experimental process to optimize the optical measurements for the different breathing modes for ex., should the apparatus and method be used for characterizing gases in breathing air.
   Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the assembly and method of use of Wook according to Camargo’s suggestions so that over the course of measuring, the gas mixture pressure in the measuring cell is increased and/or lowered sequentially over intervals in time, or fluctuations in the gas mixture pressure are measured, and the absorption is measured depending on the pressure, wherein a pressure-dependent measuring series is analyzed with respect to 
12- Claims 16-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wook and Camargo in view of Webber (Patent No. 7473229).

As to claims 16-18, the combination of Wook and Camargo teaches the assembly according to claim 1 and method of claim 11.
The combination does not teach explicitly wherein the measuring gas concentration is capnometric measurement of the proportion of CO2 in breathing air.  
However, many references (See cited references in attachment) of which Webber appear to teach apparatuses and methods for analyzing breathing air (Abstract and Figs. 1-6) where carbon dioxide is particularly measured using infrared radiation (Col./ll. 1/50-64; 2/18-53; 3/18-27; 5/1-17 for ex.).
   Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the assembly and method of use of Wook and Camargo according to Webber’s suggestions the measuring gas concentration is capnometric measure carbo dioxide measurements of human patients (Col. 1 ll. 10-50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (See attached Notice of References). 

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886